164 S.E.2d 542 (1968)
3 N.C. App. 261
David L. STONE, Administrator of the Estate of Bruce Charles Clayton, Deceased
v.
The CITY OF FAYETTEVILLE.
No. 6812SC436.
Court of Appeals of North Carolina.
December 18, 1968.
*543 Anderson, Nimocks & Broadfoot, by Henry L. Anderson, Fayetteville, for plaintiff appellee.
Tally, Tally & Lewis, by Jacob Alonzo Bouknight, Jr., Fayetteville, for defendant appellant.
BRITT, Judge.
Was the defendant, in the maintenance of the storm drain described in plaintiff's complaint, exercising a governmental function from which it enjoyed immunity from tort action for wrongful death? We answer in the affirmative.
A municipal corporation has a dual nature or capacity, one public and the other *544 private, and exercises correspondingly twofold functions and duties. In determining the liability of a municipal corporation for tort under any particular circumstance, the courts very generally recognize that a distinction exists between the acts and duties which are strictly public and governmental in their nature and those which are of a private or proprietary nature. The rule almost universally recognized is that in the absence of statutory provision, there can be no recovery against a municipal corporation for injuries occasioned by its negligence or nonfeasance in the exercise of functions essentially governmental in character. In the exercise of such functions, the municipal corporation is acting for the general public as well as the inhabitants of its territory, and represents in such capacity the sovereignty of the state. 38 Am. Jur., Municipal Corporations, § 572, p. 261. This principle was declared by our Supreme Court in the case of Metz v. City of Asheville, 150 N.C. 748, 64 S.E. 881, 22 L.R.A.,N.S., 940, as follows: "* * * When cities are acting in their corporate capacity or in the exercise of powers for their own advantage, they are liable for damages caused by the negligence or torts of their officers or agents; but where they are exercising the judicial, discretionary or legislative authority conferred by their charters, or are discharging the duty imposed solely for the public benefit, they are not liable for the torts or negligence of their officers, unless there is some statute which subjects them to liability therefor." (Authorities cited).
In Metz v. City of Asheville, supra, the basis for the suit was the sewerage system maintained by the City of Asheville. In affirming judgment of the superior court in favor of defendant City, the Supreme Court said: "* * * The theory upon which municipalities are exempted from liability in cases like this is, that in establishing a free sewerage system for the public benefit it is exercising its police powers for the public good and is discharging a governmental function and, as expressed by the Supreme Court of Illinois, `It is a familiar rule of law, supported by a long line of well-considered cases, that a city in the performance of its police regulations can not commit a wrong through its officers in such a way as to render it liable for a tort.' Craig v. Charleston, 180 Ill. 154, 54 N.E. 184; * * *."
In numerous cases involving municipalities and the question of governmental immunity, our Supreme Court has pointed out the difference between governmental acts and proprietary acts. In Carter v. City of Greensboro, 249 N.C. 328, 106 S.E.2d 564, in an opinion by Higgins, J., it is said:
"Whether specific acts of a city are governmental or proprietary has been the subject of many of this Court's decisions. Glenn v. City of Raleigh, 248 N.C. 378, 103 S.E.2d 482; Glenn v. City of Raleigh, 246 N.C. 469, 98 S.E.2d 913; Rhodes v. City of Asheville, 230 N.C. 134, 52 S.E.2d 371; Klassette v. Liggett Drug Co., 227 N.C. 353, 42 S.E.2d 411; Hunt v. City of High Point, 226 N.C. 74, 36 S.E.2d 694; Millar v. Town of Wilson, 222 N.C. 340, 23 S.E.2d 42; Broome v. City of Charlotte, 208 N.C. 729, 182 S.E. 325; Parks-Belk Co. v. City of Concord, 194 N.C. 134, 138 S.E. 599; Henderson v. City of Wilmington, 191 N.C. 269, 132 S.E. 25. `Any activity of the municipality which is discretionary, political, legislative, or public in nature and performed for the public good in behalf of the State rather than for itself, comes within the class of governmental functions. When, however, the activity is commercial or chiefly for the private advantage of the compact community, it is private or proprietary.' Britt v. City of Wilmington, 236 N.C. 446, 73 S.E.2d 289, 293. * * *"
In the case before us, the portion of the large storm drain which caused the hole or gully in which plaintiff's intestate was drowned was located some distance from a public street, therefore, defendant's liability *545 cannot be determined by the rule of law pertaining to public streets or bridges or drains used solely in connection with streets. Here we are confronted with a 54-inch storm drain or sewer serving an entire area of the City of Fayetteville.
Defendant strongly relies on Williams v. Town of Greenville, 130 N.C. 93, 40 S.E. 977, 57 L.R.A. 207. That case involved an open ditch which defendant City had constructed from higher land which went through a lot adjacent to plaintiff's lot and on into a street below plaintiff's lot. Apparently the ditch was used for drainage and to convey sewerage. Plaintiff contended that defendant allowed the ditch to become the depository of dead fowl and animals until it produced a disagreeable and unhealthy condition, resulting in water overflowing from the ditch onto plaintiff's lot and causing the sickness and death of two of plaintiff's children. In the opinion we find the following:
"* * * In actions for damage against a municipal corporation, where the act complained of was done in pursuance of its legislative or judicial powers, or in the exercise of its authorized police powers, the doctrine of respondeat superior does not apply, except as to property rights. And such defendant is only liable for injuries caused by neglect to perform some positive duty devolved upon it by reason of the incorporation, such as keeping the public streets in repair, or damage to property, or when it receives a pecuniary benefit from it. The reason for this distinction, that it is liable for damage, seems to lie in the fact of ownershipvested rights, which no one has the right to invade, not even the government, unless it be for public purposes, and then only by paying the owner for it. This right to take property does not fall under the doctrine of police power, and the doctrine of respondeat superior applies."
Thus it appears that while our Supreme Court recognizes the right of recovery against a municipal corporation for property damage on the theory that one whose property is appropriated for public purposes is entitled to just compensation therefor, it recognizes immunity of a municipal corporation from liability for personal injury or death arising from the maintenance of a ditch used for drainage and sewerage.
In Glenn v. City of Raleigh, 246 N.C. 469, 98 S.E.2d 913, plaintiff, a resident of defendant municipality, allegedly was injured by the negligence of an employee of the city while an invitee in a municipal park; specifically, plaintiff was injured when struck on his head with a rock thrown from a rotary blade mower. In an opinion by Parker, J. (now C.J.), our Supreme Court quoted with approval from Bolster v. City of Lawrence, 225 Mass. 387, 114 N.E. 722, L.R.A.1917B, 1285, as follows: "The underlying test is whether the act is for the common good of all without the element of special corporate benefit or pecuniary profit. If it is, there is no liability, if it is not, there may be liability." Our Supreme Court concluded that the receipt of net revenue from the park which plaintiff was visiting and during the year in question was sufficient to "import such a corporate benefit or pecuniary profit or pecuniary advantage to the city of Raleigh as to exclude the application of governmental immunity."
In the case before us, the City of Fayetteville received no fees or remuneration of any kind for the storm drain in question. Furthermore, in James v. City of Charlotte, 183 N.C. 630, 112 S.E. 423, our Supreme Court held that the defendant city in that case enjoyed governmental immunity from a tort committed by an employee of its Sanitation Department although the city made charges to its citizens covering the actual expense of removing garbage.
Metz v. City of Asheville, supra, clearly established governmental immunity for North Carolina municipal corporations from wrongful death actions arising from *546 the operation of a public sewerage system. Williams v. Town of Greenville, supra, appears to establish the principle for a facility maintained by a city for sewerage and drainage. James v. City of Charlotte, supra, applies the doctrine to a sanitation department maintained by a city. We see no reason why the drainage facility described in plaintiff's complaint should not fall within the same category of governmental services.
The judgment of the superior court overruling defendant's demurrer is
Reversed.
BROCK and FRANK M. PARKER, JJ., concur.